          Case 4:20-cv-00789-JM Document 4 Filed 06/29/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                               CENTRAL DIVISION

IMANI MIKIEL SIAS                                                             PLAINTIFF
ADC #164055

V.                          CASE NO. 4:20-cv-00789 JM

DONALD J. TRUMP, et al.                                                      DEFENDANTS

                                       JUDGMENT

       Pursuant to the order filed this date, judgment is entered dismissing this case without

prejudice; the relief sought is denied. This dismissal counts as a “strike” and the Court

certifies that an in forma pauperis appeal is considered frivolous and not in good faith.

       DATED this 29th day of June, 2020.




                                                  ________________________________
                                                  UNITED STATES DISTRICT JUDGE
